DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15994381, 15480820, 13650708, and 13636241, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The disclosures of the prior-filed applications do not provide adequate support for “the holder has two flexible tongues each comprising inwardly directed protrusions and where the outer surface of the plunger rod has two cut-outs that are releasably engaged with the protrusions” as required by claim 3. Figures 5 of the disclosures of the prior-filed applications shows the holder 22 having a single flexible tongue (121) that engages with a single cut-out (94) of the plunger rod. The specifications provide support for a single flexible tongue and single cut-out, but there is no disclosure or suggestion that there are two flexible tongues and two cut-outs. Accordingly, claim 3 is not entitled to the benefit of the prior applications. 


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the holder having “two flexible tongues each comprising an inwardly directed protrusions and where the outer surface of the plunger rod has two cut-outs that are releaseable engaged with the protrusions” as required by claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "24" (Figure 1C, throughout specification”) and "34" (Figures 7-9; paragraphs [0056], [0062]) have both been used to designate “second resilient member” and because reference character “34” has been used to designate both “guiding means 34” in Figure 1b and paragraph [0039] and “second resilient member 34” in Figures 7-9 and paragraphs [0056] and [0062]. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: groove 103 in paragraph [0050].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. The abstract of the disclosure is objected to because it uses phrases which can be implied (“the present invention relates to”) and uses legal phraseology (“means”). Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities that require appropriate correction:
There appears to be a typographical error regarding “second co-acting means 101, 102” in paragraph [0040]; “first co-acting means are at least one groove 101, 102, 103” in paragraph [0050]; and “from position 101 to position 102” in paragraph [0062]. 
In paragraph [0045], “in this state” appears to be a typographical error. 
In paragraph [0048], there appears to be a typographical error regarding “. the opening 94 of the plunger rod 90 is engage with” as opposed to “. the opening 94 of the plunger rod 90 is engaged with…”.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is a lack of antecedent basis for the following:
Claim 3: “the holder has two flexible tongues each comprising inwardly directed protrusions and where the outer surface of the plunger rod has two cut-outs that are releasably engaged with the protrusions.”
Claim 5: “to cause the plunger rod to move axially relative to the holder in a distal direction”. Paragraph [0050] states that the plunger rod moves in the proximal direction when released from the holder. 


Claim Objections
Claim 11 is objected to because there is a lack of antecedent basis for “the sleeve” and “the inner surface” in line 3. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-12 and 14-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Amark et al. (USPN 7442185).
	Regarding claim 1, Amark teaches a drive mechanism for use in a medicament delivery device (Figures 1-9), the drive mechanism comprising: a plunger rod (plunger 76) having a hollow portion (“the plunger has a generally tubular shape” [Col 4, line 48]), a longitudinal axis and an outer surface (Figure 5); a spring (compression spring 82) positioned within the hollow portion (“A compression spring 82, shown with broken lines in the FIGS. 6-9, is arranged in the plunger” [Col 4, line 55]) and biasing the plunger rod in a proximal direction (“The release of the plunger 76 will cause it to press against the plunger of the syringe due to the compression spring 82.” [Col 5, line 25]); and a holder (activator 52) comprising a flexible tongue (arms 58) that is releasably fixed to the outer surface of the plunger rod to maintain the spring in a pre-tensioned state and axially fix the plunger rod relative to the holder (“The compression spring 82 is in a compressed state in the plunger 76 between its stop surface 84 and the end wall 86 of the activator. The plunger is prevented from moving due to that the arms 58 with projections 60 of the activator are abutting the inner surface of the rear extension tube 46 and that the conical surfaces of the plunger and the activator 62 and 78 are abutting each other” [Col 4, line 65 – Col 5, line 4]).

Regarding claim 2, Amark teaches the drive mechanism of claim 1, wherein the plunger rod has an open distal end (Figure 1) and a closed proximal end (Figure 2), where the proximal end is configured to engage and move a slidable stopper in a medicament container (syringe 24) when the drive mechanism is assembled into the medicament delivery device and when the spring changes from the pre-tensioned state to a released state (“The release of the plunger 76 will cause it to press against the plunger of the syringe due to the compression spring 82.” [Col 5, line 25]).

Regarding claim 3, Amark teaches the drive mechanism of claim 1, wherein the holder has two flexible tongues (“The other end of the activator is provided with a number of elongated slots, thereby forming a number of arms 58.” [Col 4, line 24]; Figure 5) each comprising inwardly directed protrusions (conically narrowing surface 62; Figure 1) and where the outer surface of the plunger rod has two cut-outs that are releasably engaged with the protrusions (“The plunger has a generally tubular shape and is arranged with a number of recesses 78, where each recess is provided with a conical surface 79, which conicity corresponds to the conical part 62 of the inner surface of the activator.” [Col 4, line 48]; Figure 5).

Regarding claim 4, Amark teaches the drive mechanism of claim 1, wherein the flexible tongue (arms 58) is biased inwardly relative to the longitudinal axis when the spring is in the pre-tensioned state (“The compression spring 82 is in a compressed state in the plunger 76 between its stop surface 84 and the end wall 86 of the activator. The plunger is prevented from moving due to that the arms 58 with projections 60 of the activator are abutting the inner surface of the rear extension tube 46 and that the conical surfaces of the plunger and the activator 62 and 78 are abutting each other.” [Col 4, line 65 – Col 5, line 4]).

Regarding claim 5, Amark teaches the drive mechanism of claim 1, wherein the flexible tongue (arms 58) is configured to flex outwardly relative to the longitudinal axis to release the spring (spring 82) from the pre-tensioned state when the drive mechanism is activated and to cause the plunger rod to move axially relative to the holder in a distal direction (“Because of the slots of the activator, the inner end will flex outwards and thereby release the plunger from its contact with the activator via the conical surfaces. The release of the plunger 76 will cause it to press against the plunger of the syringe due to the compression spring 82.” [Col 5, line 23]).

Regarding claim 6, Amark teaches the drive mechanism of claim 1 further comprising a sleeve (rear extension tube 46) coaxially mounted on and covering a proximal portion of the holder (activator 52; Figure 1) such that an inner surface of the sleeve is engaged with the flexible tongue (arms 58) to prevent disengagement of the flexible tongue from the plunger rod (“The plunger is prevented from moving due to that the arms 58 with projections 60 of the activator are abutting the inner surface of the rear extension tube 46 and that the conical surfaces of the plunger and the activator 62 and 78 are abutting each other.” [Col 4, line 67 – Col 5, line 4]).

Regarding claim 7, Amark teaches the drive mechanism of claim 6, wherein movement of the sleeve relative to the holder causes the flexible tongue to disengage from the plunger rod (“This causes the needle cover 18 and the front extension tube 21 to move inside the housing, FIG. 6, and thus the rear extension tube 46 since it is connected to the front extension tube. The end of the rear extension tube will come in contact with the conical surface 16 of the tubular passage, whereby the end of the rear extension tube will flex outwardly due to its slots 48. Because the arms 68 of the locking device rest on the outer surface of the rear extension tube, due to the sidewardly extending protrusions 72, the arms of the locking device also flex outwardly. This action enables the activator tube 54 to be pressed into the housing, FIG. 7, and in relation to the rear extension tube, by a finger, whereby the outwardly directed protrusions 60 of the inner end of the activator are moved out of the rear extension tube. Because of the slots of the activator, the inner end will flex outwards and thereby release the plunger from its contact with the activator via the conical surfaces.” [Col 5, line 9-27]).

Regarding claim 8, Amark teaches the drive mechanism of claim 6, wherein the disengagement of the flexible tongue (arms 58) releases the spring (spring 82) from the pre-tensioned state such that spring forces the plunger rod (plunger 76) to move proximally relative to the sleeve and the holder (“Because of the slots of the activator, the inner end will flex outwards and thereby release the plunger from its contact with the activator via the conical surfaces. The release of the plunger 76 will cause it to press against the plunger of the syringe due to the compression spring 82.” [Col 5, line 23]).

Regarding claim 9, Amark teaches the drive mechanism of claim 6 further comprising an activation member (needle cover 18) axially movable relative to the holder, where distal movement of the activation member causes movement of the sleeve (rear extension tube 46) such that the inner surface becomes disengaged from the flexible tongue and changes the pre-tensioned state of the spring to a released state (“This causes the needle cover 18 and the front extension tube 21 to move inside the housing, FIG. 6, and thus the rear extension tube 46 since it is connected to the front extension tube. The end of the rear extension tube will come in contact with the conical surface 16 of the tubular passage, whereby the end of the rear extension tube will flex outwardly due to its slots 48. Because the arms 68 of the locking device rest on the outer surface of the rear extension tube, due to the sidewardly extending protrusions 72, the arms of the locking device also flex outwardly. This action enables the activator tube 54 to be pressed into the housing, FIG. 7, and in relation to the rear extension tube, by a finger, whereby the outwardly directed protrusions 60 of the inner end of the activator are moved out of the rear extension tube. Because of the slots of the activator, the inner end will flex outwards and thereby release the plunger from its contact with the activator via the conical surfaces. The release of the plunger 76 will cause it to press against the plunger of the syringe due to the compression spring 82.” [Col 5, line 9-27]).

Regarding claim 10, Amark teaches the drive mechanism of claim 9, wherein the activation member (needle cover 18) moves from a ready position (Figure 2) to a retracted position (Figure 6; “This causes the needle cover 18 and the front extension tube 21 to move inside the housing, FIG. 6” [Col 5, line 9]) to an extended position (“When the patient removes the injector, the compression spring pushes the needle cover out of the housing, thereby covering the needle, until its ledge 36 abuts a shoulder 90 on the inner wall of the housing, FIG. 9.” [Col 5, line 43]), wherein a lock (lock ring 40 having arms 42) associated with the sleeve (rear extension tube 46; Figure 4 via compression spring 74) engages a distal end of the activation member when the activation member has moved into the extended position (“A lock ring 40 is arranged abutting the ledge of the needle cover” [Col 4, line 3]), where the lock prevents the activation member from moving distally from the extended position (“The arms 42 of the lock ring have then been moved in position corresponding to the openings 11 of the housing and pushed into these by the elasticity of the arms. If one tries to push the needle cover in again, the protrusions 44 of the arms will prevent this by stopping against the surfaces of the openings.” [Col 5, line 47]).

Regarding claim 11, Amark teaches the drive mechanism of claim 1 further comprising an activation member (needle cover 18 and front extension tube 21) axially movable relative to the holder, where distal movement of the activation member causes movement of the sleeve (rear extension tube 46) such that the inner surface becomes disengaged from the flexible tongue and changes the pre-tensioned state of the spring to a released state (“This causes the needle cover 18 and the front extension tube 21 to move inside the housing, FIG. 6, and thus the rear extension tube 46 since it is connected to the front extension tube. The end of the rear extension tube will come in contact with the conical surface 16 of the tubular passage, whereby the end of the rear extension tube will flex outwardly due to its slots 48. Because the arms 68 of the locking device rest on the outer surface of the rear extension tube, due to the sidewardly extending protrusions 72, the arms of the locking device also flex outwardly. This action enables the activator tube 54 to be pressed into the housing, FIG. 7, and in relation to the rear extension tube, by a finger, whereby the outwardly directed protrusions 60 of the inner end of the activator are moved out of the rear extension tube. Because of the slots of the activator, the inner end will flex outwards and thereby release the plunger from its contact with the activator via the conical surfaces. The release of the plunger 76 will cause it to press against the plunger of the syringe due to the compression spring 82.” [Col 5, line 9-27]).

Regarding claim 12, Amark teaches the drive mechanism of claim 1 further comprising an activation member (needle cover 18) that is biased proximally by a second spring (compression spring 74; “This causes the front and rear extension tubes to be released from each other, whereby the front extension tube, and thus the needle cover because it is abutting the rear end of the needle cover, are urged forward by the compression spring 74.” [Col 5, line 37]), where distal movement of the activation member causes disengagement of the flexible tongue from the plunger rod such that the pre-tensioned state of the spring changes to a released state and drives the plunger rod axially relative to the holder (“This causes the needle cover 18 and the front extension tube 21 to move inside the housing, FIG. 6, and thus the rear extension tube 46 since it is connected to the front extension tube. The end of the rear extension tube will come in contact with the conical surface 16 of the tubular passage, whereby the end of the rear extension tube will flex outwardly due to its slots 48. Because the arms 68 of the locking device rest on the outer surface of the rear extension tube, due to the sidewardly extending protrusions 72, the arms of the locking device also flex outwardly. This action enables the activator tube 54 to be pressed into the housing, FIG. 7, and in relation to the rear extension tube, by a finger, whereby the outwardly directed protrusions 60 of the inner end of the activator are moved out of the rear extension tube. Because of the slots of the activator, the inner end will flex outwards and thereby release the plunger from its contact with the activator via the conical surfaces. The release of the plunger 76 will cause it to press against the plunger of the syringe due to the compression spring 82.” [Col 5, line 9-27]).

Regarding claim 14, Amark teaches an automatic medicament delivery device (Figures 1-9) comprising: a housing (central housing 10); a container holder (front end piece 13) attached to a proximal end of the housing (Figure 3); and a drive mechanism as claimed in claim 1.

Regarding claim 15, Amark teaches the medicament delivery device of claim 14, wherein the flexible tongue (arms 58) comprises an inwardly directed protrusion (conically narrowing surface 62; Figure 1) that engages with a cutout (recesses 78) on the outside surface when the flexible tongue is flexed radially inward when the spring is in the pre-tensioned state (“The plunger has a generally tubular shape and is arranged with a number of recesses 78, where each recess is provided with a conical surface 79, which conicity corresponds to the conical part 62 of the inner surface of the activator.” [Col 4, line 48]; Figure 5).

Regarding claim 16, Amark teaches the medicament delivery device of claim 15, wherein the flexible tongue (arms 58) is configured to flex radially outward when an activation member (needle cover 18 and front extension tube 21) slidably positioned in the housing is moved axially in the distal direction relative to the housing causing the protrusion to disengage from the cutout (“This causes the needle cover 18 and the front extension tube 21 to move inside the housing, FIG. 6, and thus the rear extension tube 46 since it is connected to the front extension tube. The end of the rear extension tube will come in contact with the conical surface 16 of the tubular passage, whereby the end of the rear extension tube will flex outwardly due to its slots 48. Because the arms 68 of the locking device rest on the outer surface of the rear extension tube, due to the sidewardly extending protrusions 72, the arms of the locking device also flex outwardly. This action enables the activator tube 54 to be pressed into the housing, FIG. 7, and in relation to the rear extension tube, by a finger, whereby the outwardly directed protrusions 60 of the inner end of the activator are moved out of the rear extension tube. Because of the slots of the activator, the inner end will flex outwards and thereby release the plunger from its contact with the activator via the conical surfaces.” [Col 5, line 9-27]).

Regarding claim 17, Amark teaches the delivery device of claim 14 further comprising a container of medicament axially fixed within the container holder and having a slidable stopper that is operatively engaged with a proximal end of the plunger rod such that a release of the pre-tensioned spring causes the plunger rod and the slidable stopper to move axially relative to the housing in a proximal direction to dispense medicament from the container (“The protrusions 28 of the syringe will then abut the inner end 88 of the front end piece, whereby the force from the plunger and the compression spring will cause the plunger of the syringe to move, and thereby the liquid to be injected.” [Col 5, line 32], wherein the container is fixed axially when it is in the proximal-most position).

Regarding claim 18, Amark teaches the delivery device of claim 14 further comprising an activation member (needle cover 18 and front extension tube 21) slidably positioned relative to the holder such that axial movement of the activation member in a distal direction relative to the holder causes the holder to release the plunger rod which causes the pre-tensioned state of the spring to change to a released state such that the spring forces the plunger axially in a proximal direction (“This causes the needle cover 18 and the front extension tube 21 to move inside the housing, FIG. 6, and thus the rear extension tube 46 since it is connected to the front extension tube. The end of the rear extension tube will come in contact with the conical surface 16 of the tubular passage, whereby the end of the rear extension tube will flex outwardly due to its slots 48. Because the arms 68 of the locking device rest on the outer surface of the rear extension tube, due to the sidewardly extending protrusions 72, the arms of the locking device also flex outwardly. This action enables the activator tube 54 to be pressed into the housing, FIG. 7, and in relation to the rear extension tube, by a finger, whereby the outwardly directed protrusions 60 of the inner end of the activator are moved out of the rear extension tube. Because of the slots of the activator, the inner end will flex outwards and thereby release the plunger from its contact with the activator via the conical surfaces.” [Col 5, line 9-27]).

Regarding claim 19, Amark teaches the delivery device of claim 18, wherein the change from the pre-tensioned state to the released state generates an audible, tactile or visible signal to a user of the medicament delivery device (“The release of the plunger 76 will cause it to press against the plunger of the syringe due to the compression spring 82… whereby the force from the plunger and the compression spring will cause the plunger of the syringe to move, and thereby the liquid to be injected. The forward movement of the plunger will cause its ribs 80 to come in contact with the snap fits 32 of the needle cover when the injection movement is almost completed. This causes the front and rear extension tubes to be released from each other, whereby the front extension tube, and thus the needle cover because it is abutting the rear end of the needle cover, are urged forward by the compression spring 74. When the patient removes the injector, the compression spring pushes the needle cover out of the housing, thereby covering the needle, until its ledge 36 abuts a shoulder 90 on the inner wall of the housing, FIG. 9.” [Col 5, line 25-47], wherein the visible signal is the needle cover 18 being pushed proximally out of the housing).

Regarding claim 20, Amark teaches the drive mechanism of claim 14, further comprising a sleeve (rear extension tube 46) coaxially mounted on and covering a proximal portion of the holder (activator 52; Figure 1) such that an inner surface of the sleeve is engaged with the flexible tongue (arms 58) to prevent disengagement of the flexible tongue from the plunger rod (“The plunger is prevented from moving due to that the arms 58 with projections 60 of the activator are abutting the inner surface of the rear extension tube 46 and that the conical surfaces of the plunger and the activator 62 and 78 are abutting each other.” [Col 4, line 67 – Col 5, line 4]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Amark et al. (USPN 7442185) in view of Hirschel et al. (US 2011/0196339).

Regarding claim 13, Amark teaches the drive mechanism of claim 1. Amark fails to explicitly teach the drive mechanism further comprising a signal generating member to transmit an audible sound after activation to signal complete expulsion of a medicament from delivery device. Hirschel teaches a drive mechanism for use in a medicament delivery device (Figure 1) comprising a plunger rod (plunger rod 3), a spring (injection spring 5), a holder (end cap 4), and a signal generating member (resilient elements 3a and 3a’) to transmit an audible sound after activation to signal complete expulsion of a medicament from delivery device (“At the end of the dispensing operation, one of the two resilient elements 3a snaps over the end of one or more ribs 1a in the housing 1 and causes a noise at the end of the dispensing operation, the so-called "end click," and locks the plunger rod 3 to prevent it from being pushed back.” [0033]; “When the injection is terminated, the injection device is removed from the injection site. As this happens, the protective sleeve 2 is pushed into the front-most or distal position by the protective sleeve spring 6. The locking web 2a of the protective sleeve 2 is pushed by the outwardly deflected resilient element 3a' on the plunger rod 3 until the resilient element 3a' snaps over the end of the locking web 2a generating a sound or so-called "click."” [0036]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the drive mechanism of Amark to include a signal generating member based on the teachings of Hirschel to notify the user that the dispensing operation has ended and that needle is covered (Hirschel [0033], [0036]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783                     
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783